IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
NO. 5:18-CR-00492-BO

UNITED STATES OF AMERICA
v.

HIKMAT SHADMAN LOGISTICS
SERVICES COMPANY
a/k/a Hikmat Shadman
Supply and Construction
Company

ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a plea of guilty by the defendant on
January 3, 2019 to offenses in Violation of 18 U.S.C. § 371 and 18 U.S.C. § 201(0), the
Court finds that the following property is hereby forfeitable pursuant to 18 U.S.C.
§ 981, to Wit: $190,000, an amount representing proceeds the defendant obtained
directly or indirectly as a result of the said offense and for Which the United States
may forfeit substitute assets;

It is hereby ORDERED, ADJUDGED and DECREED:

1. That pursuant to 18 U.S.C. §981(a)(1)(C), the defendant shall forfeit
$190,000 to the United States as property constituting or derived from proceeds
obtained, directly or indirectly, as a result of the said offenses

2. That pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure, the

United States may move to amend this Order at any time to substitute specific

property to satisfy this Order of Forfeiture in whole or in part.

3. That any and all forfeited funds shall be deposited by the U.S. Department of
Justice or the U.S. Department of the Treasury, as soon as located or recovered, into
the U.S. Department of Justice’s Assets Forfeiture Fund or the U.S. Department of
the Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(0) and 21
U.S.C. § 881(e).

4. That upon sentencing and issuance of the Judgment and Commitrnent Order,
the Clerk of Court is DIRE CTED to incorporate a reference to this Order of Forfeiture
in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B). In accordance With Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be
final as to the defendant upon entry.

SO ORDERED, this 3rd day of December, 2019.

TZRRENCE W. BOYLE 2

Chief United States District Judge

